NOT FOR PUBLICATION ]N WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

NO. 2962l & 29909

IN THE INTERMEDIATE COURT OF APPEALS

 

§§

` §§

oF THE sTATE oF HAwA1T §§

'\)

\~Q

No. 29621 md

2

sTATs oF HAwAi‘I, P1ain:iff-Appe11ee, gp
v ca

*~J

CHEN HUA HSO KONA, befendant-Appellant

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
HONOLULU DIVISION
(CRIMINAL CASE NO. lPlO7~2095l)

AND
NO. 29909

sTATE oF HAwA1‘I, plaintiff-Appe1lee,
v.
ON MUK CABRAL, Defendant-Appellant

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
HONOLULU DIVISION
(CRIMINAL CASE NO. lPlO7-20948)

SUMMARY DISPOSITION ORDER
C.J., Foley and Reifurth, JJ.)
Defendants-Appellants Chen

In this consolidated appeal,
(Kona) and On Muk Cabral (Cabral) appeal from the
(Judgments)

Hua Hso Kona
respective notices of entry of judgment and/or orders
2009 in the District Court of the First

(By: Nakamura,

filed on January 7,
Circuit, Honolulu Division (district court).y
Kona and Cabral were convicted of Prostitution, in
(l993). Kona

violation of Hawaii Revised Statutes § 712-l200(l)
2009, which was docketed

filed a notice of appeal on February 9,
as appeal no. 2962l. Cabral filed a notice of appeal on June 26,
which was docketed as appeal no. 29909. The parties

and an order of

2009,

stipulated to consolidation of the two appeals,
2009.

(l) there was

consolidation was issued on July l4,
(2)

On appeal, Kona and Cabral contend that

insufficient evidence to convict them of prostitution and

The Honorable Lono Lee presided.

h-J
\

l mm

NOT FOR PUBLICATION ]N WEST'S HAWAII REPORTS OR’THE PACII.?`IC REPORTER

they did not knowingly and intelligently waive their right to
testify because the district court failed to conduct an adequate
colloquy required by State v. Tachibana, 79 HawaiU.226, 900 P.2d
1293 (1995).

Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Kona's and Cabral's points of error as follows:

There was insufficient evidence to convict Kona or
Cabral of prostitution. See State v. Xiao, No. 28370, 2010 WL
2l06494 (Haw. May 25, 20l0). Because there was insufficient
evidence to convict, we need not address the remaining point of
error.

Therefore,

IT IS HEREBY ORDERED that the Judgments filed on
January 7, 2009 in the District Court of the First Circuit,
Honolulu Division, are reversed.

DATED: Honolulu, HawaFi, June 29, 20l0.

On the briefs: jj 'é{ 

James S. Tabe, Chief Judge

Deputy Public Defender,
for Defendant-Appellant ~ ¢E)
Chen Hua Hso Kona '

Associate Judge

Marcus B. Sierra €2L}~

(Law Offices of Paul J. ;j%lJAlX\LL(X\ \u“”¥€;-
Cunney) for Defendant~ Associate Judge

Appellant On Muk Cabral

James M. Andersonj

Deputy Prosecuting Attorney,
City & County of Honolulu,
for Plaintiff-Appellee.